ViNje, J.
This case is ruled by the case of Eureka L. Co. v. Long, ante, p. 205, 131 N. W. 415. The in junctional order dissolved should be modified,-however, by striking out the last clause thereof, to wit, “or from engaging for himself, or any other person or company, in the tea and coffee business in the city of Milwaukee.” It will be observed from the statement of facts that this covenant in the contract was to be in force only during the life of the contract, while the other covenants set out were to be in force for twelve months thereafter. When defendant left the employ of plaintiff oh or about the 31st *226day of August, 1910, the contract terminated as to the covenant mentioned.
The order is affirmed so far as it relates to the clause in the injunctional order that reads, “or from engaging for himself, or any other person or company, in the tea and coffee business in the city of Milwaukee.” As to the remainder, it is reversed with costs to the appellant.
By the Gourt. — It is so ordered.